DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 119.

Response to Amendment
The amendment filed on 018 July 2022 has been entered. Claims 1-20 remain pending in the application. 
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office action mailed 21 January 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US20130218019A1) in view of Chen et al., (US20150351722A1).
Regarding claim 8, Abraham teaches an apparatus comprising:
	generate a first image with a first transducer (fig. 6 [0089] fiber optic bundle 602 provides optical imaging that cannot penetrate target but can provide a view of the surface, and would the optical sensor would include a transducer), the first image configured to include a characteristic of a wall of a body lumen ([0058] the target may be a blood vessel, and the device 100 is in the form of a catheter sheath an inserted in the blood vessel; [0089] the optical imaging would provide a view of the wall of a body lumen when inserted into a body lumen, or a surface of a target would also be a wall), 
generate a second image with a second transducer (fig. 6 [0089] ultrasound transducer 210), the second image configured to include a characteristic beyond a wall of a body lumen ([0058] the target may be a blood vessel, and the device is in the form of a catheter sheath an inserted in the blood vessel [0089] the ultrasound imaging can penetrate the target, thereby including characteristics beyond a wall of a body lumen);
the first transducer comprising an optical sensor (fig. 6 [0089] fiber optic bundle 602 provides optical imaging that cannot penetrate target but can provide a view of the surface and would include a transducer), the first image comprising an optical image ([0089] the fiber optic cable would provide an optical image), the second transducer comprising an ultrasonic transducer, and the second image comprising an ultrasound image ([0089] transducer 210 is an ultrasound transducer and would generate an ultrasound image).
However Abraham fails to explicitly disclose a processor; and a memory comprising instructions that, when executed by the processor, cause the processor to: creating an image based on the first image and the second image.
In the same imaging field of endeavor, Chen teaches a processor ([0024] computer would include a processor to generate the combined image); and a memory comprising instructions that, when executed by the processor, cause the processor to ([0024] the computer would include a memory that comprises instructions executed by the processor to generate the combined image):  creating an image based on the first image and the second image ([0031] the computer generates an image based on image data from the ultrasound, optical coherence tomography and acoustic radiation force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the different images generated by the optical and ultrasound sensors of Abraham with the process of generating an image based on the data from different imaging modalities, as this would combine the advantages of the high spatial resolution of OCT and the broad imaging depth of ultrasound (see Chen [0018]).

Regarding claim 14, Abraham teaches an apparatus comprising:
	generating a first image with a first transducer (fig. 6 [0089] fiber optic bundle 602 provides optical imaging that cannot penetrate target but can provide a view of the surface, and would the optical sensor would include a transducer), the first image configured to include a characteristic of a wall of a body lumen ([0058] the target may be a blood vessel, and the device is in the form of a catheter sheath an inserted in the blood vessel ;[0089] the optical imaging would provide a view of the wall of a body lumen when inserted into a body lumen, or a surface of a target would also be a wall), 
generating a second image with a second transducer (fig. 6 [0089] ultrasound transducer 210), the second image configured to include a characteristic beyond a wall of a body lumen ([0058] the target may be a blood vessel, and the device is in the form of a catheter sheath an inserted in the blood vessel [0089] the ultrasound imaging can penetrate the target, thereby including characteristics beyond a wall of a body lumen);
the first transducer comprising an optical sensor (fig. 6 [0089] fiber optic bundle 602 provides optical imaging that cannot penetrate target but can provide a view of the surface and would include a transducer), the first image comprising an optical image ([0089] the fiber optic cable would provide an optical image), the second transducer comprising an ultrasonic transducer, and the second image comprising an ultrasound image ([0089] transducer 210 is an ultrasound transducer and would generate an ultrasound image).
However Abraham fails to explicitly disclose creating an image based on the first image and the second image.
In the same imaging field of endeavor, Chen teaches creating an image based on the first image and the second image ([0031] the computer generates an image based on image data comprising the ultrasound (second image), optical coherence tomography (first image)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the different images generated by the optical and ultrasound sensors of Abraham with the process of generating an image based on the data from different imaging modalities, as this would combine the advantages of the high spatial resolution of OCT and the broad imaging depth of ultrasound (see Chen [0018]).

Claim 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Abraham as modified by Chen, and further in view of Rauniyar et al., (US20180139392A1) (hereinafter “Rauniyar”).

Regarding claim 9, Abraham as modified by Chen teaches the apparatus of claim 8, but fails to explicitly disclose wherein the memory comprises instructions to determine a trajectory visualization based on the first and second images.
However in the same lumen imaging field of endeavor, Rauniyar teaches the memory comprises instructions to determine a trajectory visualization based on the first and second images ([0012] “modifying the body information model by combining the first images with the second images at the target location; outputting a portion of the body information model as a navigation image; identifying a path through the body in the navigation image; identifying a location of the navigation component in the navigation image; and/or guiding the navigation component along the path in the navigation image.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Abraham as modified by Chen with the path and navigation images of Rauniyar as this would help guide medical devices through a greater range of body paths and reduce the risks associated with using these devices in those ranges (See Rauniyar [0004]).

Regarding claim 10, Abraham as modified by Chen and Rauniyar teaches the apparatus of claim 9, but fails to explicitly disclose wherein the memory comprises instructions to generate an indication of the trajectory visualization in the combined image.
However in the same lumen imaging field of endeavor, Rauniyar teaches wherein the memory comprises instructions to generate an indication of the trajectory visualization in the combined image ([0012] “modifying the body information model by combining the first images with the second images at the target location; outputting a portion of the body information model as a navigation image; identifying a path through the body in the navigation image; identifying a location of the navigation component in the navigation image; and/or guiding the navigation component along the path in the navigation image.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Abraham as modified by Chen and Rauniyar with the path and navigation component in the combine image of Rauniyar, as this would help guide medical devices through a greater range of body paths and reduce the risks associated with using these devices in those ranges (See Rauniyar [0004]).

Regarding claim 11, Abraham as modified by Chen and Rauniyar teaches the apparatus of claim 9, wherein Abraham further teaches the memory comprises instructions to generate an indication of the trajectory visualization with a light source (#602) configured to be inside the body lumen (fig. 6 Abstract since the light source lights the forward path of the advancing catheter, it would give a visualization on the trajectory (forward)).

Regarding claim 15, Abraham as modified by Chen teaches the method of claim 14, but fails to explicitly disclose determining a trajectory visualization based on the first and second images.
However in the same lumen imaging field of endeavor, Rauniyar teaches determining a trajectory visualization based on the first and second images ([0012] “modifying the body information model by combining the first images with the second images at the target location; outputting a portion of the body information model as a navigation image; identifying a path through the body in the navigation image; identifying a location of the navigation component in the navigation image; and/or guiding the navigation component along the path in the navigation image.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Abraham as modified by Chen with the path and navigation images of Rauniyar as this would help guide medical devices through a greater range of body paths and reduce the risks associated with using these devices in those ranges (See Rauniyar [0004]).

Regarding claim 16, Abraham as modified by Chen and Rauniyar teaches the apparatus of claim 15, but fails to explicitly disclose generating an indication of the trajectory visualization in the combined image.
However in the same lumen imaging field of endeavor, Rauniyar teaches wherein the memory comprises instructions to generate an indication of the trajectory visualization in the combined image ([0012] “modifying the body information model by combining the first images with the second images at the target location; outputting a portion of the body information model as a navigation image; identifying a path through the body in the navigation image; identifying a location of the navigation component in the navigation image; and/or guiding the navigation component along the path in the navigation image.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Abraham as modified by Chen and Rauniyar with the path and navigation component in the combine image of Rauniyar, as this would help guide medical devices through a greater range of body paths and reduce the risks associated with using these devices in those ranges (See Rauniyar [0004]).

Regarding claim 17, Abraham as modified by Chen and Rauniyar teaches the method of claim 15, wherein Abraham further teaches comprising generating an indication of the trajectory visualization with a light source (#602) inside the body lumen (fig. 6 Abstract since the light source lights the forward path of the advancing catheter, it would give a visualization on the trajectory (forward)).

Claims 12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Abraham as modified by Chen, as applied to 8 and 14 and in further in view of Yun et al., (US20200054353A1) (hereinafter “Yun”).

Regarding claim 12, Abraham as modified by Chen teaches the apparatus of claim 8, but fails to explicitly disclose wherein the memory comprises instructions to position the second transducer within at least a portion of a focal region of the first transducer.
 However in the same ultrasound field of endeavor, Yun teaches wherein the memory comprises instructions to position the second transducer (fig. 43 22b) within at least a portion of a focal region of the first transducer (fig. 43 [0393] “The second light probe 22 b may be provided at the front end of the second probing tube 11 b, may sense light emitted from the first light probe 22 a and transmit the sensed light to the light probing main body 21 a”; at least a portion of the first optical probe (which applicant has disclosed is interchangeable with transducer, see [0040]) would be need be in the focal region of the second optical transducer to be detected).
It would have been obvious to one of ordinary skill in the art at the time to combine the instructions of Abraham as modified by Chen to include the positioning of the transducers of Yun, as this would lower the level of difficulty and danger of a surgical procedure while improving the convenience of the operator (see Yun [0469]). The ability to see the position of a sensor would allow one of ordinary skill in the art an increased awareness to the surroundings of the device, and thus reduce risk of damage.

Regarding claim 18, Abraham as modified by Chen teaches the method of claim 14, but fails to explicitly disclose further comprising positioning the second transducer within at least a portion of a focal region of the first transducer.
However in the same ultrasound field of endeavor, Yun teaches further comprising positioning the second transducer within at least a portion of a focal region of the first transducer (fig. 43 [0393] “The second light probe 22 b may be provided at the front end of the second probing tube 11 b, may sense light emitted from the first light probe 22 a and transmit the sensed light to the light probing main body 21 a”; at least a portion of the first optical probe (which applicant has disclosed is interchangeable with transducer, see [0040]) would be need be in the focal region of the second optical transducer to be detected).
It would have been obvious to one of ordinary skill in the art at the time to combine the instructions of Abraham as modified by Chen to include the positioning of the transducers of Yun, as this would lower the level of difficulty and danger of a surgical procedure while improving the convenience of the operator (see Yun [0469]). The ability to see the position of a sensor would allow one of ordinary skill in the art an increased awareness to the surroundings of the device, and thus reduce risk of damage.

	Claim 13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Abraham as modified by Chen as applied to claims 8 and 14, and in further in view Weinberg (US20040097789A1) (hereinafter “Weinberg”).
		Regarding claim 13, Abraham as modified by Chen teaches the apparatus of claim 8, but fails to explicitly disclose wherein the memory comprises instructions configured to contact the wall of the body lumen with the second transducer to facilitate generation of the second image.
	However in the same ultrasound field of endeavor, Weinberg teaches wherein the memory ([0020] “In addition, a fully automated navigation system may be used. The operator actuates the colonoscope tip up, down, left, or right by manipulating the external joystick 21 forward (up), backward (down), left (left), and right (right).”; [0024] “Two ultrasound probes 5 placed parallel at the tip of the scope for axial” ) comprises instructions to contact the wall of the body lumen with the second transducer to facilitate generation of the second image ([0024] “the computer combines data from both ultrasound probes 5 when the probes rest against the lumen wall to assemble a three dimensional picture and displays the image on video monitor 37 next to the camera video feed on the same monitor 37.”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the transducers of Abraham as modified by Chen with the system of Weinberg, as this would increase ease of operation and improve accuracy (See Weinberg [0007]).

Regarding claim 19, Abraham as modified by Chen teaches the method of claim 14, but fails to explicitly disclose further comprising contacting the wall of the body lumen with the second transducer to facilitate generation of the second image.
	However in the same ultrasound field of endeavor, Weinberg teaches further comprising contacting the wall of the body lumen with the second transducer to facilitate generation of the second image ([0024] “the computer combines data from both ultrasound probes 5 when the probes rest against the lumen wall to assemble a three dimensional picture and displays the image on video monitor 37 next to the camera video feed on the same monitor 37.”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the transducers of Abraham as modified by Chen with the system of Weinberg, as this would increase ease of operation and improve accuracy (See Weinberg [0007]).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham as modified by Chen as applied to claim 14, and in further in view Maguire et al., (US20030176816A1) (hereinafter “Maguire”).
	
	Regarding claim 20, Abraham as modified by Chen teaches the method of claim 14, but fails to explicitly disclose further comprising inflating one or more balloons to position the first transducer or the second transducer within the body lumen.
	However in the same ultrasound field of endeavor, Maguire teaches further comprising inflating one or more balloons (#526, #528 expandable members) to position the first transducer or the second transducer (#518 sensing transducers) within the body lumen (fig. 5f [0205] “Both the sensing transducer and the ablation element are located between a pair of expandable members 526,528. In one variation, the expandable members are a pair of inflatable balloons”; inflating the balloons would change the position of a transducer).
	It would have been obvious to one of ordinary skill in the art at the time to combine the catheter of Abraham as modified by Chen with the expandable members of Maguire, as the variety of diameters of the balloon allows for the catheter to be held in different positions (see Maguire [0172]).


Response to Arguments
Applicant’s arguments with respect to claims 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Abraham and Chen have bene used to teach the claim limitations.
Dependent claims 9-13 and 15-20 remain rejected as the claims they depended on are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson et al., (US20200330070A1) teaches of an intravascular imaging device capable of US and optical imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793